Exhibit 10.1
 
Execution Copy
 
THIS FORBEARANCE AGREEMENT (this “Agreement”), effective as of March 17, 2017,
is made by and among Quadrant 4 System Corporation, an Illinois corporation
(“Borrower”), Stratitude, Inc., a California corporation (“Guarantor,” and
together with Borrower, the “Forbearance Parties” and, individually, a
“Forbearance Party”) and BMO Harris Bank, N.A. (“Lender”).
RECITALS:
A.          Reference is hereby made to:  (i) that certain Credit Agreement,
dated as of July 1, 2016 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”) by and between Borrower; (ii) that certain
First Amendment to Credit Agreement, dated as of November 3, 2016 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement
Amendment”) by and among Borrower, Guarantor and Lender; (iii) that certain
General Security Agreement, dated as of July 1, 2016 (as amended, supplemented
or otherwise modified from time to time, the “Borrower Security Agreement”) by
and between Borrower and Lender; (iv) that certain Amendment No. 1 to General
Security Agreement, dated as of November 3, 2016 (as amended, supplemented or
otherwise modified from time to time, the “Security Agreement Amendment”) by and
among Borrower, Guarantor and Lender; (v) that certain General Security
Agreement, dated as of November 3, 2016 (as amended, supplemented or otherwise
modified from time to time, the “Guarantor Security Agreement”) by and between
Guarantor and Lender; (vi) that certain Revolving Note, dated as of July 1, 2016
(as amended, supplemented or otherwise modified from time to time, the
“Revolving Note”) by Borrower in favor of Lender in the original principal
amount of $7,000,000.00; (vii) that certain Term Note, dated as of July 1, 2016
(as amended, supplemented or otherwise modified from time to time, the “Term
Note”) by Borrower in favor of Lender in the original principal amount of
$13,000,000.00; (viii) that certain CapEx Software Note, dated as of July 1,
2016 (as amended, supplemented or otherwise modified from time to time, the
“CapEx Note,” and collectively with the Revolving Note and Term Note, the
“Notes”) by Borrower in favor of Lender in the original principal amount of
$5,000,000.00; (ix) that certain Guaranty Agreement (as amended, supplemented or
otherwise modified from time to time, the “Guaranty”) by Guarantor in favor of
Lender; (x) that certain Intercreditor and Subordination Agreement, dated as of
November 3, 2016 (as amended, supplemented or otherwise modified from time to
time, the “Intercreditor Agreement”) by and between Lender and BIP Lender, LLC;
(xi) that certain Subordination Agreement, dated as of November 3, 2016 (as
amended, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”) by and among Borrower, Lender, Pankaj Kalra, Ashish
Sanan and Khannan Sankaran; and (xii) all other related documents (collectively,
as amended, modified, supplemented, renewed, extended and/or restated from time
to time, the “Other Documents,” and collectively with the Credit Agreement, the
Credit Agreement Amendment, the Borrower Security Agreement, the Security
Agreement Amendment, the Guarantor Security Agreement, the Notes, the Guaranty,
the Intercreditor Agreement, and the Subordination Agreement, the “Loan
Documents”).  All capitalized terms used but not otherwise defined herein shall
have the meanings ascribed to such terms in the Loan Documents.

--------------------------------------------------------------------------------

B.          Pursuant to the Loan Documents, Lender made certain loans and other
extensions of credit available to Borrower, and to secure such loans, extensions
of credit and the other obligations under the Loan Documents (collectively
referred to herein as the “Obligations”), each Forbearance Party granted to
Lender first priority liens on and security interests in Collateral (as defined
in the Loan Documents).
C.          The outstanding principal balance of the Obligations to Lender as of
March 13, 2017 is $17,847,315.01.  The accrued interest due to Lender as of
March 13, 2017 is $363,515.12 and is calculated at a per diem in the amount of
$4,585.77; used fees due to Lender as of March 13, 2017 are $4,759.73, and are
calculated at a per diem in the amount of $67.99, which are all in addition to
any and all other accrued and accruing costs and expenses incurred by or on
behalf of Lender in connection with the Loan Documents and all other
Obligations.
D.          Certain Events of Default have occurred and are continuing under the
Loan Documents as of the date hereof as described on Exhibit A attached hereto
(referred to herein as the “Current Defaults”), and each Forbearance Party
acknowledges that it has been duly and properly notified of such Current
Defaults.
E.          As a result of the Current Defaults, Lender has the immediate right
to exercise any and all rights, powers and remedies available against the
Forbearance Parties under the Loan Documents, and all additional rights, powers
and remedies, at law, in equity or by statute.
F.          Each Forbearance Party has requested that Lender forbear in the
exercise and enforcement of its rights, powers and remedies under the Loan
Documents with respect to the Current Defaults, and Lender is willing to forbear
from the exercise and enforcement of such rights and remedies for a limited time
only upon the Forbearance Party’s full and complete compliance with and
fulfillment of the terms and conditions set forth herein and under the Loan
Documents in the manner hereinafter stated, provided that the rights and
remedies of Lender are not otherwise waived or impaired.
NOW, THEREFORE, in consideration of the foregoing and the agreements, promises
and covenants set forth below, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
1.          RECITALS.  The recitals to this Agreement are incorporated herein as
a part of this Agreement.
2.          DEFINITIONS.  The following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):
(a)          “Bankruptcy Code” means Title 11 of the United States Code
(11 U.S.C. §§ 101 et seq.).
2

--------------------------------------------------------------------------------

(b)          “Forbearance Event of Default” shall have the meaning set forth in
Section 7.
(c)          “Forbearance Period” means the period commencing on the date hereof
and ending on the earliest to occur of (A) the date of the termination of this
Agreement by Lender pursuant to Section 8 hereof, or (B) the Forbearance
Termination Date.
(d)          “Forbearance Termination Date” means May 15, 2017.
(e)          “Proceeding” means any voluntary or involuntary proceeding
commenced by or against the Forbearance Party under any provision of the
Bankruptcy Code, or under any other bankruptcy or insolvency law, including
assignments for the benefit of creditors, formal or informal moratoria,
compositions, extensions generally with its creditors, or proceedings seeking
dissolution, receivership, reorganization, arrangement, or other similar relief.
(f)          “Section” means a numbered section of this Agreement, unless
another document is specifically referenced.
3.          ACKNOWLEDGMENT AND AGREEMENT.  Each Forbearance Party hereby
acknowledges, reaffirms, represents, warrants and covenants that:
(a)          The Current Defaults have occurred and are continuing, and Lender
has not, as of the date of this Agreement, expressly or impliedly waived the
Current Defaults;
(b)          The Recitals are true and correct;
(c)          Each Forbearance Party hereby waives any requirement in the Loan
Documents that Lender provide written notice of any Event of Default, and the
Forbearance Party acknowledges that Lender has not, as of the date of execution
of this Agreement, otherwise expressly or impliedly waived any of the Current
Defaults;
(d)          Lender possesses valid, properly perfected, fully enforceable
security interests in and liens on all of the Collateral described in the Loan
Documents, which such liens are paramount in priority and interest to all other
liens and security interests, if any, of any other parties relating to the
Collateral except as expressly stated in the Loan Documents;
(e)          The Loan Documents constitute legal, valid and binding obligations
enforceable by Lender against each Forbearance Party in accordance with their
respective terms subject to the effect of any applicable bankruptcy, insolvency,
reorganization or similar law affecting creditors’ rights generally.  Each
Forbearance Party hereby reaffirms its obligations under the Loan Documents (as
may be amended by this Agreement) including, without limitation, the
Obligations.  Each Forbearance Party also agrees that it shall not dispute the
validity or enforceability of this Agreement, the Loan Documents or any of its
obligations under such agreements in any judicial,
3

--------------------------------------------------------------------------------

administrative or other proceeding, either during or following the termination
or expiration of the Forbearance Period;
(f)          Subject to the provisions of Section 4 hereof and the terms of the
Loan Documents, by virtue of the Current Defaults, Lender has the right to
immediately enforce its right to payment of all Obligations and exercise all of
its rights, powers, and remedies under the Loan Documents, including without
limitation, to enforce its right to payment of the Obligations and its security
interest in, and liens on, the Collateral;
(g)          Nothing contained in this Agreement shall, at any time, require
Lender to make loans or other extensions of credit to Borrower or to permit
overdrafts in any account maintained by or on behalf of Borrower; and any such
obligations of Lender shall be governed only by, and shall remain subject only
to, the terms of the Loan Documents except to the extent expressly limited
herein;
(h)          No Forbearance Party intends to file a petition for relief under
any Chapter of the Bankruptcy Code or to initiate any other Proceeding, and
Lender relied to its detriment on such representation.
4.          LIMITED FORBEARANCE AND FURTHER CONSIDERATION.
(a)          During the Forbearance Period, so long as no Forbearance Event of
Default (as defined in Section 7 hereof) shall have occurred and be continuing,
and subject to compliance by each Forbearance Party with the terms and
conditions of this Agreement and the Loan Documents, Lender hereby agrees to
forbear from exercising and enforcing its rights, powers and remedies afforded
under the Loan Documents or at law, in equity or by statute, with respect to the
Current Defaults during the Forbearance Period.
(b)          The limited forbearance set forth in this Agreement shall not be
construed to waive or otherwise impair the ability of Lender to enforce any
rights, powers or remedies, without further notice, in each case in accordance
with the Loan Documents, (i) after the Forbearance Period regardless of whether
or not such enforcement relates to actions taken or payments received during the
Forbearance Period, or (ii) upon a Forbearance Event of Default.
(c)          The forbearance of Lender provided herein shall immediately cease
without notice at the end of the Forbearance Period, and each Forbearance Party
at that time shall be obligated to make immediate payment of all outstanding
Obligations under this Agreement.
(d)          Each Forbearance Party agrees that any breach of this Agreement by
any Forbearance Party or any Forbearance Event of Default will also constitute
an Event of Default under the Loan Documents and that any Event of Default
(other than the Current Defaults) under the Loan Documents shall constitute a
Forbearance Event of Default hereunder.  Each Forbearance Party further agrees
that the occurrence of any Event of Default (other than the Current Defaults) or
Forbearance Event of Default shall
4

--------------------------------------------------------------------------------

constitute cause for the termination by Lender of this Agreement pursuant to
Section 8 hereof.
(e)          The forbearance of Lender hereunder is further expressly subject to
and conditioned upon each Forbearance Party’s strict compliance with each and
every term and provision of this Agreement, and except with respect to the
Current Defaults, each Forbearance Party’s strict compliance with each and every
term and provision of the Loan Documents.
(f)          Upon the breach by any Forbearance Party of any provision of this
Agreement, or a Forbearance Event of Default hereunder or an Event of Default
under the Loan Documents (other than the Current Defaults), Lender, at its
option, may terminate this Agreement in the manner provided in Section 8 hereof,
upon which time all Obligations shall be immediately due and payable, and Lender
shall have the undisputed and absolute right to exercise and enforce all other
rights, powers and remedies that may exist pursuant to the Loan Documents or at
law, in equity or by statute, all without further demand or notice of any kind,
all of which are hereby waived by each Forbearance Party.
(g)          Each Forbearance Party acknowledges and agrees that Lender shall be
under no obligation to extend the Forbearance Termination Date and that the
failure of Lender to enforce any or all of its remedies under this Agreement,
the Loan Documents, or under law or at equity after the expiration of the
current Forbearance Period will not give rise to a further extension of the
Forbearance Period absent a written agreement executed by Lender to extend the
Forbearance Termination Date.
(h)          Each Forbearance Party further acknowledges and agrees that the
decision of Lender to allow the Forbearance Parties to use the Collateral during
the Forbearance Period is of great value to each Forbearance Party, and that
such forbearance is, independent of the other consideration received by each
Forbearance Party hereunder, sufficient consideration for each and every one of
the Forbearance Parties’ obligations under this Agreement.
5.          CONDITIONS.  In addition to the other provisions set forth in this
Agreement and in the Loan Documents, Lender’s forbearance is expressly subject
to and conditioned upon the continual compliance by the Forbearance Parties with
the following terms, conditions and provisions, which shall be deemed to be
amendments to and part of the Loan Documents:
(a)          During the Forbearance Period, each Forbearance Party shall
continue to perform and comply with each term, condition and provision of this
Agreement and the Loan Documents, and no Forbearance Event of Default, Event of
Default or other breach or default shall have occurred and be continuing under
this Agreement or any of the Loan Documents, except the Current Defaults;
(b)          In order to induce Lender to enter into this Agreement, the
Forbearance Parties hereby agree to pay to Lender a non-refundable forbearance
fee in
5

--------------------------------------------------------------------------------

the amount of TEN THOUSAND and 00/100 Dollars ($10,000) (the “Forbearance Fee”),
which fee is payable immediately and fully earned as of the effective date
written above;
(c)          On or before the date hereof (as well as, to the extent applicable,
(i) every fourth week thereafter and (ii) within three business days after the
closing of any sale of the Borrower’s assets), Borrower shall provide Lender
with a 4-week cash flow budget prepared by Borrower and consented to by Lender
(the “Budget”).  Borrower has advised Lender that it will adhere to the budget
during the Forbearance Period.  The Budget reflects, on a line-item basis,
anticipated cash receipts and expenditures on a weekly basis and includes all
necessary and required expenses that Borrower expects to incur during the
Forbearance Period.  Not later than the second (2nd) business day of each week
commencing with the second week of the period covered by the Budget, the
Borrower shall provide the Lender with a variance report reflecting, on a
line-item basis, the actual cash disbursements and revenues for the preceding
week and the percentage variance of such actual disbursements and revenues from
those reflected in the Budget for that period.  Any disbursement by Borrower
other than for budgeted amounts as set forth in the Budget shall constitute an
Event of Default under this Agreement unless Lender consents to those changes in
writing; provided, however, that Borrower may make payments in excess of the
total budgeted disbursements so long as the percentage variance (the “Variance
Percent”) of actual disbursements of the aggregate of all actual disbursements
for each week shall not exceed ten percent (10.0%) of the budgeted disbursements
for that week;
(d)          On or before the date hereof, Borrower shall secure directors and
officers liability insurance (“D&O Insurance”), which shall be effective
immediately and remain in place throughout the Forbearance Period, with premiums
for such D&O Insurance included in the Budget;
(e)          At all times prior to the sale of substantially all of the
Borrower’s business segments, Robert Steele (“Steele”) shall remain the Chief
Executive Officer of Borrower;
(f)          On or before the date hereof, Michael A. Silverman (“Silverman”)
shall be appointed the Chief Restructuring Officer of Borrower, and Silverman
Consulting (“Silverman Consulting”) shall be reinstated as financial advisor to
Borrower.  Silverman and Silverman Consulting shall remain in such positions
until such time as Borrower’s business segments have been sold pursuant to a
sale or sales acceptable to Lender;
(g)          Livingstone Investment Partners (“Livingstone”) shall be
immediately reinstated as investment banker to Borrower pursuant to the terms of
its existing engagement letter with Borrower.  Livingstone shall remain in such
position until such time as Borrower’s business segments have been sold pursuant
to a sale or sales acceptable to Lender;
(h)          Steele, Silverman and Brad Buxton (collectively, the “New Board
Members”), shall be appointed to Borrower’s board of directors (the “Board”) by
Phil
6

--------------------------------------------------------------------------------

Firrek and Dr. Tom Sawyer, the current board of directors (the “Current Board”),
immediately after the D&O Insurance has been obtained by Borrower.  To the
extent any additional vacancies on the Board occur, the remaining directors of
the Board, including the New Board Members, shall fill any such vacancy with a
director acceptable to Lender and BIP Capital (“Buckhead”).  The Current Board
shall not be required under this Agreement or because of any fiduciary duty to
independently seek, negotiate, or research the feasibility of any offers
received hereafter from third parties to purchase Borrower’s business or any
segment thereof.  If any such offers related to the sale of Borrower’s business,
or any segment thereof, are received hereafter by the Current Board, they shall
convey same to Silverman Consulting and have no further duty or obligation to
manage them, except to the extent that any offers are brought to the whole Board
for its consideration;
(i)          No Proceeding may be commenced by Borrower unless the New Board
Members have each voted in favor of the commencement of such Proceeding.  Prior
to the commencement of any such Proceeding, Borrower’s Bylaws shall be amended
to require the vote of the New Board Members in support of the commencement of a
Proceeding, or, in the alternative, Borrower shall make other binding
arrangements requiring the vote of each Independent Board Member as a
prerequisite to the filing of any such Proceeding by Borrower;
(j)          Prior to the appointment of the New Board Members, the Current
Board shall not (i) execute any letters of intent or otherwise bind Borrower to
any matters, including without limitation, any agreements containing exclusivity
provisions with respect to the sale of any of Borrower’s business segments
without the consent of Steele and Silverman or (ii) participate in any
negotiations with any parties regarding the Borrower’s business;
(k)          Subject to Borrower’s compliance with this Section 5, the Current
Board may be paid up to $40,000 ($20,000 each) per quarter (first quarter
commencing on December 1, 2016 and ending on February 28, 2017), in the
aggregate, with a maximum compensation to the Current Board of $80,000 ($40,000
each), in the aggregate, which amounts shall be paid from the proceeds of the
sale of Borrower’s business segments; provided, however that $10,000 of such
amounts shall be paid three business days after receipt of written evidence of
full compliance of the conditions set forth in Sections 5(f), (g) and (h) above;
(l)          A sale of Borrower’s business segments may be negotiated and
consummated only by Steele and Silverman, in consultation with Lender, Buckhead
and the Board;
(m)          In the event one or more bidders for a significant business segment
or segments of Borrower submits a bid, in form and substance acceptable to
Silverman and Lender, conditioned on a sale through a court-appointed receiver
or a sale pursuant to 11 U.S.C. § 363 (“Sale Process”), the Board shall provide
prior written consent to such Sale Process, so long as such bid provides for
standard protections to Lender and Buckhead;
7

--------------------------------------------------------------------------------

(n)          Except as otherwise set forth herein (including Section 5(k)
above), the Forbearance Parties shall not make any distributions to the Current
Board during the Forbearance Period;
(o)          The Forbearance Parties shall pay on demand all expenses incurred
by or on behalf of Lender, including without limitation, reasonable legal fees
and expenses incurred by Lender in connection with the preparation, drafting,
negotiation and enforcement of this Agreement; and
(p)          All of the warranties and representations of each Forbearance Party
contained herein shall be true and correct in all material respects.
6.          REPRESENTATIONS AND WARRANTIES.  Each Forbearance Party’s
representations and warranties contained in this Agreement shall survive the
execution, delivery and acceptance of this Agreement by Lender.  Each
Forbearance Party represents and warrants to Lender that:
(a)          The execution and delivery of this Agreement and the performance by
the Forbearance Party of its obligations hereunder is within the Forbearance
Party’s organizational powers and authority, has been duly authorized by all
necessary organizational action and does not and will not contravene or conflict
with the organizational documents or material contracts of such Forbearance
Party.  This Agreement has been duly executed and delivered by the Forbearance
Party and constitutes the legal, valid and binding obligations of such
Forbearance Party, enforceable against such Forbearance Party in accordance with
its terms subject to the effect of any applicable bankruptcy, insolvency,
reorganization or similar law affecting creditors’ rights generally;
(b)          No Event of Default, or defaults which, except for the passage of
time or notice would constitute an Event of Default, exists under the Loan
Documents other than the Current Defaults as of the date of this Agreement; and
(c)          The Forbearance Party has read and understands the contents of this
Agreement and has had an opportunity to review and consider the terms of this
Agreement with counsel of its choice.
7.          FORBEARANCE EVENTS OF DEFAULT.  A “Forbearance Event of Default”
shall mean the occurrence of any one or more of the following events:
(a)          Any Forbearance Party shall (i) fail to observe or perform any
term, covenant, condition, or agreement contained in this Agreement, or any
agreement, instrument or document executed in connection herewith to which such
Forbearance Party is a party, or (ii) breach any representation or warranty
contained in this Agreement, or any agreement, instrument or document executed
in connection herewith to which such Forbearance Party is a party, including,
without limitation, any condition contained in Section 5 of this Agreement;
8

--------------------------------------------------------------------------------

(b)          An Event of Default or a Default, shall have occurred and be
continuing under the Loan Documents, other than the Current Defaults;
(c)          Any creditor or other party (i) commences an action to exercise any
remedies against any Collateral, including, without limitation, for possession,
disposition, foreclosure, public or private sale, replevin, garnishment,
attachment, or seizure, or sends any notice to or otherwise seeks to obtain
payment directly from any account debtor of any Forbearance Party, (ii) takes
any action that would constitute a material adverse change in the business or
operations of any Forbearance Party, or (iii) files any action against any
Forbearance Party;
(d)          Any Forbearance Party makes a payment or transfer to or for the
benefit of any creditor that is subordinate to Lender, except as provided in a
Budget consented to by the Lender;
(e)          Any Forbearance Party files a petition for relief under any Chapter
of the Bankruptcy Code or an order for relief under the Bankruptcy Code is
entered against any Forbearance Party or an involuntary petition under the
Bankruptcy Code against any Forbearance Party is not dismissed within 90 days of
the filing thereof;
(f)          A material adverse change in the business, properties, prospects,
condition (financial or otherwise), assets or results of operation of any
Forbearance Party shall have occurred since the effective date hereof; or
(g)          Any instrument, document, report, schedule, agreement,
representation or warranty, oral or written, made or delivered to Lender by the
Forbearance Party under or in connection with this Agreement is untrue or
incorrect in any material respect when made or delivered.
8.          TERMINATION.  Upon the occurrence of any Forbearance Event of
Default, Lender may immediately terminate this Agreement and declare all of the
Obligations immediately due and payable.  Upon the occurrence of any Forbearance
Event of Default, Lender shall be entitled to exercise all of its rights,
powers, and remedies under this Agreement, the Loan Documents and applicable
law.  Each Forbearance Party hereby consents (i) to the ex parte appointment of
a receiver by Lender in any action initiated by Lender pursuant to this
Agreement, and such Forbearance Party waives any requirements for notice or
posting of a bond in connection therewith; (ii) to the ex parte filing by Lender
on behalf on such Forbearance Party of an assignment for the benefit of
creditors in accordance with applicable law, and such Forbearance Party waives
any requirements for notice or posting of a bond in connection therewith and
(iii) a sale by the Lender under the applicable Uniform Commercial Code.  Each
Forbearance Party acknowledges that it shall have no claim for damages or
otherwise against Lender with respect to any such termination of the Forbearance
Period.
9.          RESERVATION OF RIGHTS.  The forbearance set forth herein shall be
limited precisely as written and, except as expressly set forth herein, neither
the fact of Lender’s forbearance nor any other term or provisions herein shall,
or shall be deemed or
9

--------------------------------------------------------------------------------

construed to (i) be a consent to any forbearance, waiver, amendment or
modification of any term, provision or condition of the Loan Documents,
(ii) affect, impair, operate as a waiver of, or prejudice any right, power or
remedy which Lender may now or hereafter have pursuant to the Loan Documents or
any other document, agreement, security agreement or instrument executed in
connection with or related to the Loan Documents, or at law or in equity or by
statute including, without limitation, with regard to any existing or hereafter
arising Event of Default or Forbearance Event of Default, (iii) impose upon
Lender any obligation, express or implied, to consent to any amendment or
further modification of the Loan Documents, or (iv) be a consent to any waiver
of any existing Event of Default (including, without limitation, the Current
Defaults), all such Events of Default remaining outstanding.  Lender hereby
expressly reserves all rights, powers and remedies specifically given to them
under the Loan Documents or now or hereafter existing at law, in equity or by
statute.
10.          RELEASES; INDEMNITIES.
(a)          In further consideration of Lender’s execution of this Agreement,
each Forbearance Party, individually and on behalf of such Forbearance Party’s
successors (including, without limitation, any trustees or receivers acting on
behalf of such Forbearance Party and any debtor-in-possession with respect to
such Forbearance Party), assigns, subsidiaries and affiliates, and each member
of the Current Board (collectively, the “Releasors”), hereby forever releases
Lender and its successors, assigns, parents, subsidiaries, affiliates, officers,
employees, directors, agents and attorneys (collectively, the “Releasees”) from
any and all debts, claims, demands, liabilities, responsibilities, disputes,
causes, damages, actions, causes of actions (whether at law or in equity) and
obligations of every nature whatsoever, whether liquidated or unliquidated,
whether known or unknown, matured or unmatured, fixed or contingent
(collectively, “Claims”) that Releasors may have against the Releasees which
arise from or relate to any actions which the Releasees may have taken or
omitted to take prior to the date this Agreement was executed including, without
limitation, with respect to the Obligations, any Collateral, the Loan Documents,
or any third parties liable in whole or in part for the Obligations.  This
provision shall survive and continue in full force and effect whether or not
(i) any Forbearance Party shall satisfy all other provisions of this Agreement
or the Loan Documents, including payment in full of all Obligations, (ii) this
Agreement otherwise is terminated, or (iii) the forbearance of Lender ceases
pursuant to this Agreement.
(b)          The Releasors hereby agree to indemnify and hold the Releasees
harmless with respect to any and all liabilities, claims, obligations, losses,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever incurred by the Releasees, or any of them, whether
direct, indirect or consequential, as a result of or arising from or relating to
any proceeding, whether threatened or initiated, asserting any claim for legal
or equitable remedy under any statutes, regulations or common law principles
arising from or in connection with the negotiation, preparation, execution,
delivery, performance, administration and enforcement of the Loan Documents,
this Agreement or any other document executed in
10

--------------------------------------------------------------------------------

connection herewith.  The foregoing indemnity shall survive the payment in full
of the Obligations and the termination of this Agreement and the Loan Documents.
11.          ACKNOWLEDGMENT OF VALIDITY AND ENFORCEABILITY OF LOAN DOCUMENTS. 
Each Forbearance Party expressly acknowledges and agrees that the Loan Documents
to which such Forbearance Party is a party constitutes legal, valid and binding
obligations enforceable in accordance with their terms by Lender against such
Forbearance Party, and each Forbearance Party expressly reaffirms its
obligations under the Loan Documents (as amended by this Agreement), including,
without limitation, the Obligations.  Each Forbearance Party further expressly
acknowledges and agrees that Lender has a valid, duly perfected, fully
enforceable security interest in and lien on the Collateral.  Each Forbearance
Party agrees that it shall not dispute the validity or enforceability of this
Agreement, the Loan Documents or any of its obligations hereunder or thereunder,
or the validity, priority, enforceability or extent of Lender’s security
interest in or lien on the Collateral in any judicial, administrative or other
proceeding, either during or following the termination or expiration of the
Forbearance Period.
12.          AMENDMENTS.  No amendment or modification of any provision of this
Agreement shall be effective without the written agreement of Lender, and no
termination or waiver of any provision of this Agreement, or consent to any
departure by any Forbearance Party from such provisions, shall in any event be
effective without the written concurrence of Lender.  Any waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which it was given.
13.          NO WAIVER.  Lender’s failure at any time to require strict
performance by any Forbearance Party of any provision or term of the Loan
Documents or this Agreement shall not waive, affect or diminish any right of
Lender thereafter to demand strict compliance and performance therewith.  Any
suspension or waiver by Lender of a Forbearance Event of Default or any Event of
Default shall not, except as may be expressly set forth herein, suspend, waive
or affect any other Forbearance Event of Default or any Event of Default,
whether the same is prior or subsequent thereto and whether of the same or of a
different kind or character.  None of the undertakings, agreements, warranties,
covenants and representations of any Forbearance Party contained in this
Agreement or the Loan Documents, and no Forbearance Event of Default or Event of
Default, shall be deemed to have been suspended or waived by Lender unless such
suspension or waiver is (a) in writing and signed by Lender, and (b) delivered
to the Forbearance Parties.
14.          SUCCESSORS AND ASSIGNS.  This Agreement shall be binding upon
Lender and its successors and assigns, and shall be binding on each Forbearance
Party and its respective successors and permitted assigns.
15.          LIMITATION ON RELATIONSHIP BETWEEN PARTIES.  The relationship of
Lender, on the one hand, and the Forbearance Parties, on the other hand, has
been and shall continue to be, at all times, that of creditors and debtors and
not as joint venturers or partners.  Nothing contained in this Agreement, any
instrument,
11

--------------------------------------------------------------------------------

document or agreement delivered in connection herewith or in the Loan Documents
shall be deemed or construed to create a fiduciary relationship between or among
the parties.
16.          NO ASSIGNMENT.  This Agreement shall not be assignable by any
Forbearance Party without the written consent of Lender.  Lender may freely
assign to one or more Persons all or any part of, or any participation interest
in, its rights and benefits hereunder.
17.          SECTION TITLES.  The Section titles contained in this Agreement are
included for the sake of convenience only, shall be without substantive meaning
or content of any kind whatsoever, and are not a part of the agreement among the
parties.
18.          INCORPORATION OF LOAN AGREEMENT PROVISIONS.  The provisions
regarding governing law and jury waiver as set forth in the Loan Agreement are
incorporated herein by reference to the same extent as if reproduced herein in
their entirety.
19.          NOTICES.  Except as otherwise provided herein, all notices,
requests and demands to or upon a party hereto to be effective shall be in
writing and shall be sent to the addresses and by the means specified in the
Loan Documents.  Copies of any such notices, requests and demands given by the
Forbearance Party shall also be given to counsel for Lender, Vedder Price P.C.,
222 North LaSalle Street, Chicago, Illinois 60601, Attn:  Douglas J. Lipke, Esq.
20.          EXECUTION IN COUNTERPARTS/FACSIMILE.  This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.  Facsimile and .pdf
signatures shall be binding on the parties.
21.          INTEGRATION.  This Agreement embodies the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof and supersedes all prior oral or written negotiations, agreements and
understandings of the parties with respect to the subject matter hereof;
provided, however, that except as expressly modified herein the Loan Documents
shall remain in full force and effect in accordance with their respective terms
and conditions.
22.          TIME OF ESSENCE.  Time is of the essence in this Agreement and the
Loan Documents.
*  *  *  *  *  *
[SIGNATURE PAGES FOLLOW]
12

--------------------------------------------------------------------------------

(Signature Page to Forbearance Agreement)






FORBEARANCE PARTY:
QUADRANT 4 SYSTEM CORPORATION
 
 
By:           /s/ Robert H. Steele                                   
Name:      Robert H. Steele        
Title:        CEO        
 
 
STRATITUDE, INC.
 
 


By:           /s/ Robert H. Steele                                   
Name:      Robert H. Steele        
Title:        CEO            
 
LENDER:
 
BMO HARRIS BANK, N.A.
 
 
By:            /s/ Jack J. Kane
Name:       Jack J. Kane
Title:         Managing Director
   
Acknowledged and Agreed to, as to the terms and conditions set forth in Sections
5 and 10 of this Agreement:
PHIL FIRREK, not individually, but as a Director

Signed:     /s/ Phil Firrek
                  Member of Board of Directors
 
 
DR. TOM SAWYER, not individually, but as a Director

Signed:     /s/ Tom Sawyer
                  Member of Board of Directors


 
13

--------------------------------------------------------------------------------

REAFFIRMATION OF GUARANTY
The undersigned hereby acknowledges and consents to the foregoing Forbearance
Agreement and to the modifications to the Loan Documents set forth hereunder,
and reaffirms all of his obligations under the Loan Documents and agrees that
all of his obligations under the Loan Documents and the Guaranty shall remain
unaffected and in full force and effect, without any defenses thereto.
Dated: March 17, 2017





 
STRATITUDE, INC.
 


By:            /s/ Robert H. Steele
Name:       Robert H. Steele        
Title:         CEO           

 
 

 
14

--------------------------------------------------------------------------------

EXHIBIT A


CURRENT DEFAULTS (AS OF MARCH 17, 2017)
A.          Failure to comply with Section 6.5(a) of the Credit Agreement by
failing to timely deliver a Borrowing Base Certificate (as defined in the Credit
Agreement) for the periods ending November 30, 2016, December 31, 2016, January
31, 2017 and February 28, 2017;
B.          Failure to comply with Section 6.5(b) of the Credit Agreement by
failing to timely deliver quarterly financial statements for the period ending
December 31, 2016;
C.          Failure to comply with Section 6.5(d) of the Credit Agreement by
failing to timely deliver a quarterly compliance certificate for the period
ending December 31, 2016;  and
D.          The Events of Default identified in Lender’s December 1, 2016 Letter
to the Borrower.
 
 

 
15